DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 42-43, 45 and 48-50, 52-57, 59-61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connor (USPN 20150366504-previously cited).
	Regarding claims 42, 59, 60, Connor discloses an apparatus comprising a composite thread having a first segment and a second segment ([0084]-[0086]), wherein said first and second segments are joined to each other, (figures 11-13, [0338]-[0342]) wherein said first segment comprises a functional segment that interacts with an environment of said thread, and wherein said second segment communicates information between said first segment and a point external to said composite thread ([0324], figures 11-13).
	Regarding claim 43, Connor discloses said second segment comprises a thread that comprises carbon nanotubes ([0157]).

	Regarding claim 48, Connor discloses said first segment comprises elastic thread, a first coating, and a second coating, wherein said second coating is selected to protect said first coating from delamination during stretching and relaxation of said elastic thread ([0087]-[0091]).
	Regarding claim 49, Connor discloses said first segment comprises a thread having electrical properties that vary with strain applied to said thread ([0087]-[0091]).
	Regarding claim 50, Connor discloses said first segment comprises a biomarker sensor ([0084]-[0086]).
	Regarding claim 52, Connor discloses said third segment comprises hydrophilic thread (figures 11-13, [0338]-[0342]).
	Regarding claim 53, Connor discloses said third segment comprises hydrophilic thread having a hydrophobic coating at least along a section thereof (figures 11-13, [0338]-[0342]).
	Regarding claim 54, Connor discloses said third segment comprises hydrophilic thread that has been treated by oxygen plasma (figures 11-13, [0338]-[0342]).
	Regarding claim 55, Connor discloses said third segment comprises hydrophilic thread having a surface to which hydroxyl groups have been added (figures 11-13, [0338]-[0342]).

	Regarding claim 57, Connor discloses a fourth segment and a fifth segment, wherein said fourth segment and said fifth segment are microfluidic channel segments, wherein said fourth segment is joined to said third segment at a point, and wherein said fifth segment is joined to both said fourth segment and said third segment at said point (figures 11-13, [0338]-[0342]).
	Regarding claim 61, Connor discloses said apparatus consists of components that are integrated into a one-dimensional manifold, where said components are said first, second, and third segments (figures 11-13).
Allowable Subject Matter
Claims 44, 46-47, 51, 58 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive. Applicant argues that Connor fails to disclose a first segment and a second segment. In response, Examiner maintains that Connor teaches that an electronically-functional fabric or thread or strand ([0085]). The thread or fabric can have multiple designated segments defined by the user and each segment is joined or connected to each other to form one single thread. Therefore, Connor teaches a thread that includes electrodes for an EMG sensor in one portion/segment of the thread and Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paranjape et al. discloses systems and process for forming carbon nanotube sensors at least one carbon nanotube having a first and a second electrode in contact therewith on a substrate; a third electrode including a decorating material on the substrate a predetermined distance from the at least one carbon nanotube having a first and a second electrode in contact therewith, wherein the decorating material has a bonding affinity for a bioreceptors that react with the molecule .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/MARJAN FARDANESH/Examiner, Art Unit 3791